DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Invention I, claims 1-14 in the reply filed on 04/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claim(s) 15-19 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 20 found in FIG. 2; 30 found in FIG. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 13 & 14 are objected to because of the following informalities: 
In claim 13, lines 2-3, “the conductive layer” should read “one of the conductive layers”.
In claim 14, lines 2-3, “the dielectric layer” should read “one of the dielectric layers”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the modulation region” in lines 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner will take “the modulation region” to read “the first modulation region”.
Appropriate correction and clarification is required. No new matter should be added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al (US 20200098855 and hereinafter Kuo ‘855).
In regards to claim 1, Kuo '855 discloses a multilayer capacitive element, comprising: a substrate (902 - FIG. 9; [0052]) having a groove (area encompassed by 903D and 903W1 as seen in FIG. 9; [0052]); 
a first aspect ratio modulation structure (structure with area encompassed by 904W and 904H as seen in FIG. 9 and described as island 904 in [0052], henceforth structure 904) located in the groove to define the groove as a first region (region between structure 904 and leftward side wall indicated by reference character 902S) and a first modulation region (region of structure 904 and upward to top of layer 914 as seen in FIG. 9), wherein an aspect ratio of the first modulation region is different from an aspect ratio of the first region (seen in FIG. 9); and 
a plurality of conductive layers (910 & 914 - FIG. 9; [0052]) and a plurality of dielectric layers (908 & 912 - FIG. 9; [0052]) alternately stacked in the groove (seen in FIG. 9).

In regards to claim 2, Kuo '855 further discloses wherein a topmost conductive layer (914 - FIG. 9; [0052]) in the plurality of conductive layers completely fills a space of the groove (seen in FIG. 9, noting that 914 fills a space of the groove).

In regards to claim 3, Kuo '855 further discloses wherein at least one conductive layer in the plurality of conductive layers is extended from the first region to the first modulation region (seen in FIG. 9, noting that each of 910 & 914 extends from the first region to the first modulation region).

In regards to claim 4, Kuo '855 further discloses wherein a topmost conductive layer in the at least one conductive layer extended from the first region to the first modulation region completely fills a space of the groove of the first modulation region (seen in FIG. 9, noting that 914 completely fills a space upward from structure 904).

In regards to claim 5, Kuo '855 further discloses wherein the first aspect ratio modulation structure defines the groove as the first region, the first modulation region, and a second region (region between structure 904 and side wall at rightmost point of range 903), wherein the first modulation region is located between the first region and the second region (seen in FIG. 9), and the aspect ratio of the first modulation region is different from the aspect ratio of the first region and an aspect ratio of the second region (seen in FIG. 9).

In regards to claim 6, Kuo '855 further discloses wherein at least one conductive layer in the plurality of conductive layers is extended from the first region to the first modulation region and the second region (seen in FIG. 9, noting that each of 910 & 914 extends from the first region to the first modulation region and the second region).

In regards to claim 7, Kuo '855 further discloses wherein a topmost conductive layer in the at least one conductive layer extended from the first region to the first modulation region and the second region completely fills a space of the groove of the first modulation region (seen in FIG. 9, noting that 914 fills a space above structure 904).

In regards to claim 11, Kuo '855 further discloses wherein a material of the first aspect ratio modulation structure is the same as a material of the substrate (described in [0022], noting that islands, i.e. first aspect ratio modulation structure, are of substrate material).

In regards to claim 13, Kuo '855 further discloses wherein a bottommost layer in the plurality of conductive layers and the plurality of dielectric layers is one of the conductive layers (described in [0037], noting that the liner layer may be omitted, and the film pairs are deposited directly onto the substrate material, with a conductive layer being deposited first and an insulator layer being deposited second).

Claim(s) 1-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al (US 20160284694 and hereinafter Chou ‘694).
In regards to claim 1, Chou '694 discloses a multilayer capacitive element, comprising: a substrate (102 including 110 - FIG. 4C; [0012]) having a groove (region between 114a and 114d as seen in FIG. 4C; [0016]); 
a first aspect ratio modulation structure (114b - FIG. 4C; [0016]) located in the groove (seen in FIG. 4C) to define the groove as a first region (region between 114a and 114d as seen in FIG. 4C) and a first modulation region (region of 114b and above as seen in FIG. 4C), wherein an aspect ratio of the first modulation region is different from an aspect ratio of the first region (seen in FIG. 4C); and 
a plurality of conductive layers (124a, 124b & 124c - FIG. 4C; [0020] & [0021]) and a plurality of dielectric layers (122a, 122b & 122c - FIG. 4C; [0020] & [0021]) alternately stacked in the groove (seen in FIG. 4C).

In regards to claim 2, Chou '694 further discloses wherein a topmost conductive layer (124c as seen in FIG. 4C) in the plurality of conductive layers completely fills a space of the groove (seen in FIG. 4C).

In regards to claim 3, Chou '694 further discloses wherein at least one conductive layer in the plurality of conductive layers is extended from the first region to the first modulation region (seen in FIG. 4C, noting that each of 124a, 124b & 124c extends from the first region to the first modulation region).

In regards to claim 4, Chou '694 further discloses wherein a topmost conductive layer in the at least one conductive layer extended from the first region to the first modulation region completely fills a space of the groove of the first modulation region (seen in FIG. 4C, noting that 124c fills a space above 114b).

In regards to claim 5, Chou '694 further discloses wherein the first aspect ratio modulation structure defines the groove as the first region, the first modulation region, and a second region (116b - FIG. 4C; [0016]), wherein the first modulation region is located between the first region and the second region (seen in FIG. 4C), and the aspect ratio of the first modulation region is different from the aspect ratio of the first region and an aspect ratio of the second region (seen in FIG. 4C).

In regards to claim 6, Chou '694 further discloses wherein at least one conductive layer in the plurality of conductive layers is extended from the first region to the first modulation region and the second region (seen in FIG. 4C, noting that each of 124a, 124b & 124c extends from the first region to the first modulation region and the second region).

In regards to claim 7, Chou '694 further discloses wherein a topmost conductive layer (124c as seen in FIG. 4C) in the at least one conductive layer extended from the first region to the first modulation region and the second region completely fills a space of the groove of the first modulation region (seen in FIG. 4C, noting that 124c fills a space above 114b).

In regards to claim 8, Chou '694 further discloses a second aspect ratio modulation structure (114c - FIG. 4C; [0016]) located in the first region to define the first region as a third region (116b as seen in FIG. 4C), a second modulation region (region of 114c as seen in FIG. 4C), and a fourth region (116c as seen in FIG. 4C), wherein an aspect ratio of the second modulation region is different from an aspect ratio of the third region and an aspect ratio of the fourth region (seen in FIG. 4C).

In regards to claim 9, Chou '694 further discloses wherein at least one conductive layer in the plurality of conductive layers is extended from the third region to the second modulation region and the fourth region (seen in FIG. 4C, noting that each of 124a, 124b & 124c extends from the third region to the second modulation region).

In regards to claim 10, Chou '694 further discloses wherein a topmost conductive layer in the at least one conductive layer extended from the third region to the second modulation region and the fourth region completely fills a space of the groove of the second modulation region (seen in FIG. 4C, noting that 124c fills a space above 114c).

In regards to claim 11, Chou '694 further discloses wherein a material of the first aspect ratio modulation structure is the same as a material of the substrate (seen in FIG. 4C and described in [0015] & [0016], noting that a material of 114b is the same as a material of 110).

In regards to claim 12, Chou '694 further discloses wherein a material of the second aspect ratio modulation structure is the same as a material of the substrate (seen in FIG. 4C and described in [0015] & [0016], noting that a material of 114c is the same as a material of 110).

In regards to claim 14, Chou '694 further discloses wherein a bottommost layer (122a as seen in FIG. 4C) in the plurality of conductive layers and the plurality of dielectric layers is one of the dielectric layers (seen in FIG. 4C).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210027950 – FIG. 1
US 20200066922 – FIG. 1
US 20200005999 – FIG. 3
US 20190103227 – FIG. 1
US 20130175666 – FIG. 1A
US 9865675 – FIG. 3H
US 20110019335 – FIGs. 7a & 7b
US 6259149 – FIG. 5
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL M DUBUISSON/Examiner, Art Unit 2848     

/David M Sinclair/Primary Examiner, Art Unit 2848